Citation Nr: 1726367	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased evaluation for service-connected sinusitis with headaches, evaluated as 10 percent disabling, to include entitlement to a separate compensable rating for sinus headaches.

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

































INTRODUCTION

The Veteran had active military service from May 1975 until April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in April 2010 and May 2012 by the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  The Board previously remanded this matter in May 2014 and March 2015.  

The Veteran testified at a videoconference hearing before a Veteran's Law Judge (VLJ) in May 2013.  The Board notes that during the May 2013 hearing, the Veteran did not provide testimony for the underlying issue of the claim for service connection for migraine headaches, or the issue of entitlement to an increased evaluation of sinusitis.  The Veteran testified again at a Travel Board hearing before the undersigned VLJ in January 2015, addressing the underlying claims.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's service-connected sinusitis with headaches is shown to have been symptomatic, but not productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2. The Veteran does not currently have a migraine headaches disability that was treated in service.


CONCLUSION OF LAW

1. The criteria for a disability evaluation in excess of 10 percent for sinusitis with headaches have not been met.  38 U.S.C.A. § 1155, 5102, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6513 (2016).

2. Service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in January 2004 and February 2010.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions, and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in July 2014 and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating - Sinusitis with Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent rating is assigned when there are one to two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 at Note 1.

In a May 2012 rating decision, the Veteran was awarded entitlement to service connection for sinusitis that was evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  He is seeking a higher initial disability rating.  A review of the evidence of record shows that the Veteran's sinusitis was accompanied with headaches, pain, sinus tenderness, purulent discharge and crusting.  As will be discussed below, the record does not show that the Veteran had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Accordingly, the evidence does not show that at any time during the period on appeal, manifestations of the Veteran's sinusitis satisfied, or approximated the criteria for a 30 percent rating for sinusitis.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

In July 2014, the Veteran was afforded a VA examination for his increased rating claim for sinusitis with headaches.  The examiner noted that the Veteran was service connected for deviated septum and chronic maxillary sinusitis.  The Veteran stated that when he had bad sinus infections or allergies flared up, his headaches were very bothersome, to where he would take breaks, put ice on his head and rest to alleviate the pain.  The Veteran also stated that he took aspirin with caffeine to help with his headaches and took over the counter allergy medicine to help with sinus pressure.  The examiner noted that the Veteran suffered from prostrating attacks once a month, and noted boggy nares and hypertrophy of the turbinates.  The examiner also noted minimal mucosal thickening within the inferior aspect of the left frontal sinus and a small left frontal osteoma.  The examiner opined that the Veteran's sinus headaches were at least as likely as not the result of the Veteran's service connected deviated septum.  

In June 2015, the Veteran was afforded another VA examination for his increased rating claim.  The examiner noted that the Veteran had headaches, pain and tenderness of affected sinus, purulent discharge and crusting.  The examiner also noted that the Veteran had neither non-incapacitating episodes nor incapacitating episodes within the last twelve months.  The examiner opined that the Veteran's headaches were at least as likely as not due to his sinus congestion which was due to his deviated septum.  

In November 2014, the Veteran saw his VA physician for a bad sinus infection.  The Veteran reported nasal congestion with yellow nasal secretions as well as sinus headaches and pressure.  The VA physician gave the Veteran a few at home options to alleviate the symptoms, including drinking plenty of fluids and using a humidifier.  In December 2014, the Veteran saw his VA physician for a follow-up regarding his chronic issues.  The Veteran stated for the last few months he had nasal congestion where his sinuses clogged up every morning.  The Veteran said he used Flonase, as well as Aspirin and was taking three Advil daily for the pain in his upper face.  The VA physician suggested a netty pot, humidifier and steroid nasal spray.  

In regards to the Veteran's private treatment, in April 2013, the Veteran's private physician provided a CT scan for the Veteran's sinus.  The physician noted minimal mucosal thickening within the inferior aspect of the left frontal sinus, small left frontal osteoma, and right nasoseptal deviation contacting the inferior right nasal turbinate.  The physician also noted that the Veteran had residual right anterior septal deformity causing nasal congestion issues.  The physician opined that the Veteran's congestion and headaches were due to rhinogenic headache from a posterior bone spur combined with synechiae.  

Finally, looking to the Veteran's own testimony, in August 2014, the Veteran stated in his VA Form 9 that he had more than three episodes per year of sinusitis, and more than six non-incapacitating episodes per year.  In addition, the Veteran also stated that he did not go to the doctor every time because he took medication at home to relieve the pain.  Further, at the Veteran's January 2015 hearing, the Veteran stated that he had sinus headaches every day when his sinuses were clogged, and indicated the points of congestion at the bridge of his nose up to his forehead and under his eyes.

The Veteran has offered his own opinion on the severity of his service-connected sinusitis disability with headaches.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the medical opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.  

The medical evidence of record does not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Accordingly an evaluation for 30 percent or higher is not warranted. Therefore, the request for an evaluation in excess of 10 percent is denied.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  Increased rating in excess of 10 percent for sinusitis is not warranted.

Pyramiding 

Regarding the Veteran's sinus headaches, the Board observes that the Veteran is currently service-connected for sinusitis with headaches, evaluated as 10 percent disabling.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2016).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the July 2014 and June 2015 examiners opined that the symptoms attributed to the Veteran's service-connected sinusitis versus his sinus headaches could not be separated.  The Veteran's 10 percent disability rating for his service-connected sinusitis already takes into account headaches.  In consideration of 38 C.F.R. § 4.14  and Esteban, the Board concludes that to assign a separate compensable rating for sinus headaches, which is already compensated for with the disability rating assigned to the Veteran's service-connected sinusitis with headaches, would constitute impermissible pyramiding.  Therefore, the Board concludes that a separate compensable rating based on the Veteran's symptom of sinus headaches is not warranted. 

Therefore, after considering the Veteran's contentions and medical findings as shown in the treatment records and examinations, the Board concludes that the Veteran's symptoms attributed to his service-connected sinusitis do not meet the criteria for a separate compensable rating under either the old or the new rating criteria. 

Extraschedular Rating

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's sinusitis is manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for incapacitating and non-incapacitating episodes of sinusitis, characterized by headaches, pain, and purulent discharge or crusting, are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Veteran has not submitted evidence of unemployability and has never raised a claim for TDIU.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.

III.	Migraine Headaches

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include migraine headaches.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno, 6 Vet. App. 465.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 55.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from migraine headaches, which developed during his active duty service.  Specifically, the Veteran's representative contends that the Veteran's migraine headaches are due to disease or injury that occurred in or was aggravated by service.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of migraine headaches.  

The Veteran's entrance examination in November 1974 notes only a history of hay fever.  Service treatment records show that the Veteran had complaints of headaches in 1976 and 1977.  Upon separation in September 1978, the Veteran reported having ear, nose and throat trouble, hay fever since childhood, nose surgery in 1977, and breaking his nose several times.

In July 2014, the Veteran was afforded a VA examination for his headaches claim.  The Veteran stated that his headaches began in service and that they worsened after his deviated septum surgery in 1977.  The Veteran also stated that his headaches were worse during spring and fall allergy season.  The examiner diagnosed the Veteran with sinus headaches and noted no migraine symptomatology.

In June 2015, the Veteran was afforded another VA examination for his claim.  Again, the examiner did not note any migraine symptomatology and noted no prostrating attacks of headache pain.  The examiner opined that the Veteran's headaches were at least as likely as not caused by his sinus congestion.   

Further, at the Veteran's January 2015 hearing, the Veteran complained of sinus headaches.  Specifically, the Veteran stated that these headaches occurred when his sinuses were clogged.

Overall, the Board notes that though the Veteran complained of headaches in service, they were not diagnosed or treated as migraine headaches, and he is not currently diagnosed with migraine headaches.  Ultimately, the Veteran has submitted no medical evidence to suggest a current disability.
 
The Veteran has offered his own opinion on etiology, stating that he currently has migraine headaches that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of migraine headaches, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current migraine headaches disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for migraine headaches is not warranted.


ORDER

1. Entitlement to an increased evaluation for service-connected sinusitis with headaches, evaluated as 10 percent disabling, to include entitlement to a separate compensable rating for sinus headaches is denied.

2. Entitlement to service connection for migraine headaches is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


